Citation Nr: 0212955	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  00-03 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bronchial asthma during the period prior to July 9, 1999, 
based upon clear and unmistakable error (CUE) in a June 1993 
rating decision determining that the disability was 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse





ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from October 1987 to October 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The veteran testified before a hearing officer at the RO in 
April 2000 and before the undersigned member of the Board in 
March 2001.  Transcripts of both hearings are of record.

When the veteran's case was before the Board in July 2001, 
the Board granted an increased evaluation of 60 percent for 
bronchial asthma and remanded the issue of entitlement to an 
earlier effective date for an increased evaluation (rating in 
excess of 10 percent) for bronchial to the RO for 
adjudication of the issue of whether there was CUE in the 
RO's June 1993 rating decision evaluating the bronchial 
asthma as 10 percent disabling.  In a July 2001 rating 
decision implementing the Board's decision, the RO assigned 
an effective date of July 9, 1999, for the 60 percent 
evaluation for bronchial asthma.  In a rating decision of 
January 2002, the RO determined that there was no CUE in the 
rating decision of June 1993 rating the veteran's bronchial 
asthma as 10 percent disabling.


FINDING OF FACT

The June 1993 rating decision determining that the veteran's 
bronchial asthma was 10 percent disabling was supported by 
the evidence then of record.
CONCLUSION OF LAW

The June 1993 rating decision determining that the veteran's 
bronchial asthma was 10 percent disabling was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 3.105(a) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a June 1993 rating decision, the RO granted service 
connection for bronchial asthma and evaluated the disability 
as 10 percent disabling.  The veteran was notified of the 
decision and his right to appeal.  He did not appeal this 
decision.  

The evidence of record at the time of the June 1993 rating 
decision included a report from Peter R. Bachwich, M.D.  Dr. 
Bachwich indicated that the veteran complained of daily 
wheezing, especially in the early morning hours.  He noted 
that the veteran generally awoke in the morning to use an 
inhaler, and that medication helped but that he still 
experienced exertional wheezes.  Dr. Bachwich indicated that 
the veteran had not been on prednisone and had never tried 
higher doses of inhaled corticosteroids.  He noted that the 
veteran was able to work as a stocker at Wal-Mart.  Triggers 
for wheezing were noted to include exertion and changes in 
the weather.  The veteran's current medications were listed.  
Spirometry possibly revealed a very mild obstructive 
ventilatory defect, though both the FVC and FEV1 were normal.  
FEV1 was 110 percent of predicted.  Dr. Bachwich opined that 
the veteran probably did have asthma based on his clinical 
history.  The veteran expressed a desire to be treated for 
asthma in attempt to improve his exertional wheezing.

The evidence of record also included the report of a May 1993 
VA examination.  The examiner noted that the veteran had been 
treated for bronchial asthma in service and that with 
medication the veteran was able to perform his duties.  The 
veteran complained of shortness of breath on exertion.  He 
reported that he could perform his job without any 
difficulty.  He was able to climb stairs without shortness of 
breath.  He denied chest pain.  Objectively, the veteran's 
vital signs were good.  Pulmonary function tests revealed 
mild airway obstruction.  The diagnosis was bronchial asthma.

The veteran submitted a claim for increased compensation in 
July 1999.  In an April 2000 rating decision, the evaluation 
for the veteran's bronchial asthma was increased to 30 
percent, effective July 9, 1999.  The veteran notified the RO 
of his disagreement with the April 2000 rating decision, 
contending that a rating in excess of 30 percent was 
warranted and that the increase to 30 percent should be 
retroactive to 1991 based on clear and unmistakable error.  

The veteran and his wife testified before a hearing officer 
at the RO in April 2000.  The veteran stated that he had 
taken daily medications since 1990 to control his asthma.  He 
maintained that the evaluation for his asthma should have 
been 30 percent from the effective date of service 
connection.  He reported the specific dosages of the 
medications he had been taking in 1992.  

The veteran appeared before the undersigned in March 2001.  
He summarized the evidence pertaining to his claim of 
entitlement to an earlier effective date.  He also testified 
regarding his current symptoms and medications.  

The veteran essentially contends that the effective date for 
the increased evaluation for bronchial asthma should be 
October 5, 1991, the effective date of service connection.  
He maintains that evidence sufficient to warrant a 30 percent 
evaluation was before the RO at the time of the June 1993 
rating decision which granted entitlement to service 
connection.  He notes that the report from Dr. Bachwich 
addressed the frequency of asthmatic attacks, and that the 
contemporaneous VA examination did not.  He concludes that 
because Dr. Bachwich referenced the veteran's complaint of 
daily wheezing, a 30 percent evaluation was warranted under 
the rating criteria in effect at the time.  See 38 C.F.R. § 
4.97, Diagnostic Code 6602 (1993).

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for 
a claim of clear and unmistakable error to be valid, there 
must have been an error in the prior adjudication of the 
claim; either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992) 
(en banc).

Clear and unmistakable error is one of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  When 
attempting to raise a claim of clear and unmistakable error, 
a claimant must describe the alleged error with some degree 
of specificity, and, unless it is the kind of error, that if 
true, would be clear and unmistakable error on its face, must 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Id. at 
43-44.  Fugo further held that neither a claim alleging 
improper weighing and evaluating of the evidence in a 
previous adjudication, nor general, non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meet the restrictive 
definition of clear and unmistakable error.  Id. at 44.

The Board notes that the June 1993 rating decision was based 
in part on Dr. Bachwich's report, to include the reference to 
the veteran's report of early morning wheezing on a daily 
basis.  In essence, the basis of the veteran's CUE claim is 
that the RO did not properly weigh or evaluate the Dr. 
Bachwich's report.  A claim of CUE on the basis that evidence 
was not properly weighed or evaluated in the previous 
adjudication never rises to the stringent definition of CUE.  
Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 
313.  For this reason, the Board has determined that the 
veteran has not raised a valid claim of CUE in the June 1993 
rating decision.

Finally, the Board notes that during the pendency of this 
appeal the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  In addition regulations implementing 
the VCAA were published at 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Specifically, the Act and the 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  They also contain provisions relating to 
VA's duties to notify and assist a claimant.

The U. S. Court of Appeals for Veterans Claims has held that 
reversal or revision of prior decisions due to CUE is not a 
claim but a collateral attack on a prior decision.  Thus, one 
requesting such reversal or revision is not a claimant within 
the meaning of the VCAA and consequently, the notice and 
development provisions of the VCAA do not apply in CUE 
adjudications.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).   


ORDER

Entitlement to an effective date earlier than July 9, 1999, 
for an evaluation in excess of 10 percent for bronchial 
asthma, based upon CUE in a June 1993 rating decision 
determining that the disability was 10 percent disabling, is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

